UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the second quarterly period ended June 30, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission file number: 0-27824 SPAR Group, Inc. (Exact name of registrant as specified in its charter) Delaware 33-0684451 State of Incorporation IRS Employer Identification No. 560 White Plains Road, Suite 210, Tarrytown, New York 10591 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (914) 332-4100 Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act). Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do notcheck if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No On June 30, 2010, there were 19,139,365 shares of Common Stock outstanding. SPAR Group, Inc. Index PART I:FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 4 Notes to Consolidated Financial Statements 5 Item 2 Management's Discussion and Analysis of Financial Condition, Results of Operations, Liquidity and Capital Resources 20 Item 3 Quantitative and Qualitative Disclosures about Market Risk 31 Item 4 Controls and Procedures 32 PART II:OTHER INFORMATION Item 1 Legal Proceedings 34 Item 1A Risk Factors 34 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3 Defaults upon Senior Securities 35 Item 4 Submission of Matters to a Vote of Security Holders 35 Item 5 Other Information 36 Item 6 Exhibits 36 SIGNATURES 37 1 PART I:FINANCIAL INFORMATION Item 1. Financial Statements SPAR Group, Inc. Consolidated Balance Sheets (In thousands, except share and per share data) June 30, December 31, (unaudited) (note) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangibles Other assets Total assets $ $ Liabilities and equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued expenses due to affiliates Customer deposits Lines of credit and other debt Total liabilities (all current) Equity: SPAR Group, Inc. Equity Preferred stock, $.01 par value: Authorized shares – 3,000,000 Issued and outstanding shares – 554,402 – June 30, 2010 and December 31, 2009 6 6 Common stock, $.01 par value: Authorized shares – 47,000,000 Issued and outstanding shares – 19,139,365 – June 30, 2010 and December 31, 2009 Treasury stock (1
